[g0rumsjhazwd000001.jpg]

Exhibit 10.75

 

December 17, 2018

 

Mr. Douglas S. Ingram

c/o Sarepta Therapeutics, Inc.

215 First Street

Cambridge, MA 02142

 

Re:Amendment to Restricted Stock Award Agreement

 

Dear Doug:

 

This letter agreement (“Letter Agreement”) amends, effective January 1, 2019,
certain terms of the Restricted Stock Award Agreement (the “Restricted Stock
Agreement”), dated June 26, 2017, between you and Sarepta Therapeutics, Inc.
(the “Company”) under the Company’s 2014 Employment Commencement Incentive
Plan.  Capitalized terms not otherwise defined in this Letter Agreement have the
meanings set forth in the Restricted Stock Agreement. Except as expressly
provided herein, the Restricted Stock Agreement will continue in accordance with
their terms.

 

1.Restricted Stock Vesting Schedule.  The second paragraph under the heading
“Vesting Schedule” on page one of the Restricted Stock Agreement is deleted and
replaced in its entirety with the following:

 

“Twenty-five percent (25%) of the Restricted Stock shall vest on the one-year
anniversary of the Date of Grant; twelve and one-half percent (12.5%) of the
Restricted Stock shall vest in six equal installments on each monthly
anniversary of the Date of Grant after the one-year anniversary of the Date of
Grant and ending on December 31, 2018; twenty-five percent (25%) of the
Restricted Stock shall vest on December 31, 2019; twenty-five percent (25%) of
the Restricted Stock shall vest on December 31, 2020; and twelve and one-half
percent (12.5%) of the Restricted Stock shall vest on June 26, 2021, in each
case, subject to the Executive’s continued service to the Company or a
subsidiary thereof from the Date of Grant through each applicable vesting date.
Executive acknowledges and agrees that this vesting schedule shall replace and
supersede the vesting schedule set forth in Section 5(a) of the Employment
Agreement dated June 26, 2017, between you and the Company, as amended by letter
agreement dated June 26, 2018 (the “Employment Agreement”).  In addition to
being subject to the terms and

[g0rumsjhazwd000002.jpg]

--------------------------------------------------------------------------------

2

 

conditions in this Award Agreement and the Plan, the Restricted Stock shall be
subject to Section 26 of the Employment Agreement.”

 

2.Miscellaneous.

 

(a)Entire Understanding.  This Letter Agreement sets forth the entire agreement
between you and the Company regarding the amendment of the Restricted Stock
Agreement and supersedes any other discussions or agreements between you and the
Company regarding the matters addressed herein.

 

(b)Severability; Counterparts.  The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision.  If any provision of this Letter
Agreement is held invalid or unenforceable in part, the remaining portion of
such provision, together with all other provisions of this Letter Agreement,
will remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.  This Letter Agreement may be executed in
several counterparts (including, without limitation, by facsimile, PDF or
electronic transmission), each of which will be deemed an original, and such
counterparts will constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g0rumsjhazwd000002.jpg]

--------------------------------------------------------------------------------

3

 

 

 

To indicate your agreement with the foregoing, please sign and return this
Letter Agreement to me. This Letter Agreement will become effective as of the
date on which you sign below.

 

Very truly yours,

 

SAREPTA THERAPEUTICS, INC.

 

 

 

By: /s/ David Tyronne Howton, Jr.

Name:David Tyronne Howton, Jr.

Title:Senior Vice President, General Counsel and

Corporate Secretary

 

Accepted and Agreed:

 

 

 

/s/ Douglas S. Ingram

Name:Douglas S. Ingram

Date:December 17, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                         [Signature Page to Letter Agreement]

[g0rumsjhazwd000002.jpg]